      Case 1:19-cv-03753-TSC Document 6 Filed 04/24/20 Page 1 of 2



                 UNITED STATES DISTRICT COURT
                   THE DISTRICT OF COLUMBIA



ROQUE “ROCKY” DE LA FUENTE,            Case No. 1:19‐cv‐03753

                  Plaintiff,
          v.

DONALD J TRUMP;
DONALD J. TRUMP FOR PRESIDENT,
INC.;
REPUBLICAN NATIONAL
COMMITTEE;
ALABAMA REPUBLICAN PARTY;
ALASKA REPUBLICAN PARTY;
ARIZONA REPUBLICAN PARTY;
ARKANSAS REPUBLICAN PARTY;
FLORIDA REPUBLICAN PARTY;
GEORGIA REPUBLICAN PARTY;
HAWAII REPUBLICAN PARTY;
KANSAS REPUBLICAN PARTY;
MASSACHUSETTS REPUBLICAN
PARTY;
MICHIGAN REPUBLICAN PARTY;
MINNESOTA REPUBLICAN PARTY;
NEVADA REPUBLICAN PARTY;
NORTH CAROLINA REPUBLICAN
PARTY;
SOUTH CAROLINA REPUBLICAN
PARTY;
TENNESSEE REPUBLICAN PARTY;
VIRGINIA REPUBLICAN PARTY; and
WASHINGTON REPUBLICAN PARTY,
                Defendants.



                                   1
             Case 1:19-cv-03753-TSC Document 6 Filed 04/24/20 Page 2 of 2



                       NOTICE OF VOLUNTARY DISMISSAL

      PLEASE TAKE NOTICE that Plaintiff ROQUE “ROCKY” DE LA FUENTE

(“Plaintiff”), pursuant to Federal Rule of Civil Procedure 41(a)(1), hereby voluntarily

dismisses all claims in this action without prejudice as to all Defendants, without

prejudice.

      Federal Rule of Civil Procedure 41(a)(1) provides, in relevant part:

      (a)      Voluntary Dismissal.

               (1)   By the Plaintiff.

                     (A)    Without a Court Order. Subject to Rules 23(e), 23.1(c), 23.2,

               and 66 and any applicable federal statute, the plaintiff may dismiss an

               action without a court order by filing:

                     (i)    a notice of dismissal before the opposing party serves either

               an answer or a motion for summary judgment

***

      Defendants have served neither an Answer to Plaintiff’s Complaint nor a

Motion for Summary Judgment. Accordingly, this matter may be dismissed without

prejudice and without an Order of the Court.

DATED:         April 24, 2020                    Respectfully submitted,

                                                 /s/ Alicia I. Dearn
                                                 Alicia I. Dearn, Esq. (#MO0011)
                                                 231 S. Bemiston Avenue, Ste 850 #56306
                                                 Saint Louis, MO 63105
                                                 (314) 526-0040
                                                 (314) 526-0044 (facsimile)
                                                 notices@bellatrixlaw.com




                                             2
